Citation Nr: 1607976	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-03 163A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What rating is warranted for fibromyalgia, currently evaluated as 20 percent disabling?
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:   Christopher Loiacono, Agent
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his Spouse
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to May 1972 and from July 1977 to February 1985. 
 
The issue of entitlement to an increased rating for fibromyalgia comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities comes before the Board on appeal from a July 2011 rating decision of the VA RO in Atlanta, Georgia.
 
The Veteran was afforded an October 2015 Travel Board hearing, a transcript of which has been associated with the record.  The Veteran's file is all now either in the Virtual VA file or the Veterans Benefits Management System (VBMS) electronic files.
 
The issues of entitlement to service connection, to include a separate rating, for a mood disorder secondary to fibromyalgia; and entitlement to service connection for a sleep disorder, irritable bowel syndrome, and chronic fatigue syndrome each secondary to fibromyalgia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
 
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT
 
Symptoms of fibromyalgia were nearly constant throughout the period on appeal.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71, Diagnostic Code 5025 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations, to include the most recent May 2012 examination.  There is no evidence that any VA error in notifying or assisting the Appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
 
Fibromyalgia
 
The Veteran's fibromyalgia was assigned a 20 percent rating effective April 30, 2007.  The Veteran contends that he is entitled to an increased rating.  The record shows that the RO previously rated the fibromyalgia as dorsal/thoracic pain syndrome.  Diagnostic code 5025 is for fibromyalgia, described with symptoms of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A 20 percent rating is assigned when there are episodic symptoms, with exacerbations often precipitated by environmental or emotional stress or by overexertion, present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.
 
A September 2007 VA examination indicated that the Veteran's fibromyalgia had existed for 27 years, and was present in the entire body.  The Veteran reportedly experienced easy fatigability, headaches, sleep disturbance, stiffness, depression, Raynaud's-like symptoms, paresthesia and decreased strength and lack of concentration.  The symptoms occurred constantly, meaning more than two thirds of the time per year.  The Veteran was unable to perform daily function during flare-ups.  The Veteran had been treated with medication, and there was a favorable response to that treatment.  Even so, the symptoms of body pain, stiffness, and irritable bowel were not responsive to treatment.  Continuous treatment to control the Veteran's fibromyalgia was necessary.  Functional impairment from fibromyalgia manifested in lack of energy and concentration.  
 
A medical consultation in January 2011 indicated that the Veteran's fibromyalgia was stable; however, he was to be started on hydrocodone.  During that same time period medical treatment records show that the Veteran reported his whole body hurt.  A January 2011 VA general medical examination noted that the Veteran was diagnosed as having fibromyalgia in 2001, although he had experienced joint pain earlier and been diagnosed at that time as having thoracic joint pain.  The Veteran was treated with medication, and his course was stable, although his response to treatment was only fair.  
 
At a May 2012 VA examination for fibromyalgia the Veteran reported experiencing "constant body pain, fatigue, depression and anxiety, (irritable bowel syndrome), bilateral knee pain, headaches and nervousness."  He indicated that these symptoms were worse when he ran out of medicine.  Continuous medication was required.  The examiner indicated frequency of the Veteran's fibromyalgia related symptoms was episodic with exacerbations; however, the appellant characterized his symptoms as constant, with worsening symptoms if he did not take his medications.  The examiner described the Veteran's symptoms as moderate, and indicated that the Veteran had reported retiring due to his fibromyalgia.
 
At his October 2015 Board hearing the Veteran described pain in his entire body that had not stopped since it first started.  He reported that he was constantly moving positions in an attempt to stop the cramping or pain in his low back and shoulders.  He described experiencing chronic fatigue such that he experienced difficulty walking, and he constantly napped.  He also experienced depression, which was accompanied by frustration over what he characterized as his inability to work.  The Veteran described feeling anxious and unable to sleep.  He indicated that he experienced irritable bowel syndrome that caused him to not travel.  The Veteran described constant pain in his activities of daily living, including a sensation of locking muscles causing difficulty walking even short distances, and difficulty dressing himself.  The Veteran reported that in spite of medications the symptoms remained his reality.  The Veteran's wife also provided testimony concerning the appellant's symptoms, and suggested that while some days were worse than others, the Veteran always experienced symptoms.  The Veteran and his representative suggested that a rating by analogy to Diagnostic Code 6354 for chronic fatigue syndrome would afford a higher rating, and was appropriate in light of the Veteran's testimony that he was constantly tired, that it took him thirty minutes to put a t-shirt on in the morning, and that his daughter, who was a nurse, had to stop by to help him at times.  The Veteran's wife testified that she performed all of the household chores, shopping and cooking.  
 
In October 2015 a private examiner, Dr. McKinley, indicated that the Veteran suffered from fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety or Raynaud's-like symptoms that were constant, or nearly so and refractory to therapy. 
 
The Veteran consistently reported experiencing constant symptoms of chronic pain throughout the period on appeal, and the VA examiner in 2007 characterized the appellant's symptoms as being present more than two thirds of the time, which the Board finds more nearly approximates the criteria of "near constant" symptoms.  The Veteran's reports of such chronic pain were received during the same time period that VA treatment records reflected his fibromyalgia was stable on medication, such that he has not received relief for his described symptoms, which approximates the criteria for symptoms that are "refractory to therapy."  There is no reason to doubt the Veteran or his wife's credibility.  Therefore, resolving reasonable doubt in the Veteran's favor, a higher rating is warranted throughout the period on appeal, and a rating not to exceed 40 percent for fibromyalgia is granted. 
 
A 40 percent rating is the schedular maximum for fibromyalgia.  Therefore, no higher schedular rating is available for this disability.  The Board has considered the Veteran and his representative's request for a rating by analogy to Diagnostic Code 6354 (chronic fatigue syndrome).  Significantly, fibromyalgia is specifically listed in the VA's Rating Schedule, and as such a rating by analogy is not appropriate.  38 C.F.R. § 4.20 (2015); see also Copeland v. McDonald, 27 Vet.App. 333 (2015) (When a condition is specifically listed in the Schedule, it may not be rated by analogy.).  As noted above, the Board has referred for appropriate action the Veteran's claim of entitlement to service connection for chronic fatigue syndrome to include as secondary to his fibromyalgia.  
 
The Board has considered the assignment of staged ratings, but finds this is not warranted given that the maximum scheduler evaluation is being assigned for the entire appellate term.
 
Extraschedular Consideration 
 
With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include symptoms related to his fibromyalgia, such as his chronic pain and fatigue-is not so unusual or exceptional in nature as to render his schedular rating inadequate. 
 
Fibromyalgia has been evaluated under the applicable criteria that specifically contemplate the level of occupational impairment caused by this level of disability.   Thus, referral for extraschedular consideration in not indicated.
 
 
ORDER
 
Entitlement to a 40 percent rating for fibromyalgia is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
As discussed above there are service connection claims, to include claimed as secondary to fibromyalgia, which are being referred to the AOJ for adjudication.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the issues of entitlement to service connection for a mood disorder, a sleep disorder, irritable bowel syndrome, and chronic fatigue syndrome, each to be considered as secondary to service-connected fibromyalgia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  
 
In September 2007 a VA examiner observed that the functional impairments from fibromyalgia were lack of energy and concentration.  In January 2011 a VA examiner noted that the Veteran's fibromyalgia with chronic fatigue syndrome resulted in diminished ability to consistently concentrate and to perform work-related tasks.  In May 2012, the Veteran reported he had retired due to fibromyalgia, and experienced difficulty concentrating and doing physical work due to pain from his fibromyalgia.  
 
In July 2015 the representative clarified that the appellant  last worked in a managerial, information technology role.  The representative asserted that the Veteran suffered from impaired concentration and memory as a result of his fibromyalgia, which interfered with his problem-solving, critical thinking, concentration abilities, and retention of information necessary in managerial roles.  
 
At his October 2015 hearing the Veteran described his former work being in charge of computer systems, to include providing security from fraud and diseases.  He indicated that he had last worked in October 2001.  The Veteran reported that his fibromyalgia prevented him from working, because the pain level and fatigue interfered with his mental capacity and focus, such that he was not a dependable employee.  
 
In order to help the VA determine the effects on the Veteran's employability, following adjudication of the referred issues, a VA examiner should be asked to opine as to the functional effects of the Veteran's service-connected fibromyalgia, and any other service-connected fibromyalgia related disorders in an occupational setting.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  After fulfilling VA's duty to notify the appellant, fulfill VA's duty to assist the appellant by conducting all necessary development and adjudicate the Veteran's claims of entitlement to service connection for mood disorder, irritable bowel syndrome, a sleep disorder, and chronic fatigue syndrome, to include secondary to fibromyalgia.  The appellant is advised that should any of these claims be denied he must perfect an appeal in order to vest the Board with appellate jurisdiction over the claim.
 
2.  Thereafter, an appropriate VA examiner should be provided access to the Virtual VA system and Veterans Benefits Management System, and following complete record review of the Veteran's file, and any necessary VA examination, provide an opinion addressing the appellant's ability to work in light of his service connected disorders.  Specifically, the VA examiner should identify and completely describe all current symptomatology of the Veteran's fibromyalgia, and any related disability that may be service-connected as a result of development requested.  Further, the examiner should specifically describe the impact of all such disabilities on the Veteran's occupational functioning.  
 
All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
3.  Thereafter, readjudicate the claim for a total disability rating based on individual unemployability due to service-connected disabilities. If the benefit sought is not granted in full, provide the Veteran and his agent with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


